99 F.3d 1131
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Jessie GREEN, a/k/a Jesse Green, a/k/a Jessie Tyrone Green,Defendant--Appellant.
No. 96-6451.
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1996.Decided Oct. 30, 1996.

Jessie Green, Appellant Pro Se.  Sean Kittrell, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for relief under 28 U.S.C. § 2255 (1988), as amended by Act of Apr. 24, 1996, 28 U.S.C.S. § 2255 (Law.  Co-op.  Advance Sheet June 1996).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   United States v. Green, Nos.  CR-94-207;  CA-95-4009-3-17 (D.S.C. Mar. 11, 1996).  We deny Appellant's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED